Citation Nr: 9900882	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-32 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection or an acquired psychiatric 
disorder, including a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to May 
1969.  This appeal arises from January 1996 and February 1997 
rating actions in which the RO denied service connection for 
PTSD.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that he should be 
service connected for PTSD.  Specifically, the veteran 
maintains that he developed PTSD as a result of his combat 
experiences in Vietnam.  The veteran's representative has 
also contended that the VA physician who examined the veteran 
in February 1997 did not review a report by a private 
psychologist prior to the examination.  He maintains that the 
RO failed to consider evidence favorable to the veteran, and 
that proper consideration of the favorable evidence would 
result in a grant of the benefits sought on appeal.


DECISION OF THE BOARD

The Board of Veterans' Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the evidence is in favor of the grant of service 
connection for a variously diagnosed neurosis.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during 
service and has been granted service connection for residuals 
of a shell fragment wound of the right lower extremity.

2.  The veteran has been diagnosed by a VA physician as 
having dysthymia and a depressive disorder which the 
physician believed was related to some extent to the 
veteran's combat injury.

3.  The veteran has been diagnosed by a private psychologist 
as having PTSD which he believes is related to the veteran's 
combat experiences in service.

4.  A variously diagnosed neurosis is related to the 
veteran's combat experiences in service.


CONCLUSION OF LAW

A variously diagnosed neurosis was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303(d), 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran's service medical records are negative for 
complaints, findings, or a diagnosis of any psychiatric 
disorder.  The veteran's service medical records do reveal 
that he sustained multiple shell fragment wounds to his right 
lower extremity, in Vietnam, in December 1968 as a result of 
combat with the enemy.  Due to his injury, the veteran was 
discharged from service.  The veteran is currently service 
connected for multiple shell fragment wounds of his right 
lower extremity, which have been assigned a 40 percent rating 
by the RO.

In March 1995 the veteran filed a claim for service 
connection for an acquired psychiatric disorder which he 
delineated as a claim for service connection for PTSD.

In an August 1995 VA psychiatric examination, the veteran 
complained of recurrent dreams and nightmares in which he 
relieved some of his experiences in Vietnam.  He claimed that 
he wakes up in a cold sweat and that he feels quite agitated.  
While in Vietnam, he witnessed many civilian casualties, as a 
result of both combat activities and punitive actions by 
other soldiers.  He reported that he was wounded in combat in 
December 1968 and was eventually discharged from service due 
to the injuries that he sustained.  Clinical findings 
revealed no evidence of a cognitive deficit or of any 
psychotic manifestations.  The diagnosis was dysthymia, 
moderately severe, primary type.  The examiner commented that 
it was difficult for him to establish a diagnosis of PTSD so 
many years after the veteran's basic experiences.  He stated 
that there was no true precipitating stress or current 
manifestation that is essentially characteristic of PTSD.  
However, he reported that the veteran seemed remote and 
depressed and that some of his Vietnam experiences were mixed 
up in his current mood cycle.  He concluded that he could not 
make a diagnosis of PTSD, but he felt that the veteran's 
depressive disorder was related to some extent to his combat 
injury.

A lengthy report from a private psychologist was received by 
the RO in June 1996. The psychologist noted that the veteran 
recently experienced depression and phobia which were 
attributable to his experiences in Vietnam.  The veteran's 
affect was reported to be reflected by worry and 
preoccupation.  His general ability to attend, comprehend and 
concentrate was satisfactory.  He was oriented in all 
spheres.  After administering tests, the private psychologist 
reported that the veteran manifested classic PTSD, with 
heightened degrees of social phobia, agoraphobic behaviors, 
and general anxiety.  He stated that the veteran's PTSD was 
chronic, but delayed in its full manifestation.

On VA psychiatric examination in February 1997, the physician 
indicated that he had reviewed both the 1995 VA examination 
report and the private psychologist report which was received 
by the RO in 1996.  He noted that the veteran complained of 
recurrent dreams of Vietnam.  In particular, he talked of a 
6-year-old girl in a village that his unit had just rocketed.  
He stated that he tried to get her treatment, but 
unfortunately had to watch her die before help could arrive.  
He reported that he was hyperactive to loud noises and was 
irritable.  It was indicated that he was having difficulty 
sleeping and that he was distressed by intrusive memories.  
Clinical findings revealed no symptoms of a formal thought 
disorder.  The veteran's affect was not overly distressed nor 
was he anxious.  He did not appear to be hypervigilant.  The 
examiner's impression was that the veteran's current symptoms 
of dreams, intrusive thoughts, and occasional startle 
reactions were symptoms of PTSD, but at the time, there were 
not enough constellations of the disorder to render a 
diagnosis.  He further commented that, although the veteran 
has been observed as being distressed in the past, that 
symptom was not observable at the current time.  He further 
indicated that the distress the veteran feels in terms of his 
symptoms relatable to his Vietnam experience was not 
diminished.

II.  Analysis.

The Board is of the opinion that the claim for service 
connection for an acquired psychiatric disorder to include 
PTSD is well grounded pursuant to the provisions of 
38 U.S.C.A. § 5107(a).  The veteran carries diagnoses of a 
neurosis.  Although the diagnoses as to the particular 
neurosis have differed, a private psychologist and one VA 
physician have linked the neurosis to the veteran's combat 
experiences in service and/or his service-connected residuals 
of shell fragment wound of the right lower extremity.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a disability, 
there must be objective evidence that demonstrates that such 
disability was incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed inservice stressor 
actually occurred, as well as a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantry Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

Contrary to the contentions of the veteran's representative 
on appeal, the VA physician who conducted the February 1997 
psychiatric examination, reviewed the report of the 1995 VA 
examination and the private psychologist report received by 
the RO in June 1996.  In summary, the private psychologist 
has diagnosed PTSD and has attributed it to the veteran's 
combat experiences in Vietnam.  Two VA physicians failed to 
concur in the diagnosis of PTSD.  As such, a clear diagnosis 
of PTSD is not considered to have been rendered.  However, 
the VA physician who examined the veteran in 1995 diagnosed 
dysthymia, further describing it as a depressive disorder, 
and concluded that such disorder was related to some extent 
to the veteran's combat injury.  He also commented that the 
veteran seemed remote and depressed and that some of his 
Vietnam experiences were mixed up in his current mood cycle.  
Accordingly, one VA physician and a private psychologist 
have, in effect,  attributed a variously diagnosed neurosis 
to the veteran's combat experiences in Vietnam.  The second 
VA physician failed to render any psychiatric diagnosis.  He 
did note that the veteran's distress seemed to be a symptom 
relatable to his Vietnam experience, although not enough 
symptoms were present for him to render a diagnosis of PTSD.  
The evidence supports a conclusion that a variously diagnosed 
neurosis is related to the veteran's combat experiences in 
Vietnam.


ORDER

Service connection for a variously diagnosed neurosis is 
granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
